 Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 1 of 15 PageID: 1



 TROY LAW, PLLC
 Aaron Schweitzer (AS 6369)
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiffs, proposed FLSA Collective and
 potential Rule 23 Class                                     Case No. 20-cv-05942

 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY, NEWARK DIVISION
 ---------------------------------------------------------X 29 U.S.C. § 216(b)
 MINSHOU LIN, and                                           COLLECTIVE ACTION &
 HUOTAI LUO,                                                FED. R. CIV. P. 23 CLASS
 on their own behalf and on behalf of others similarly      ACTION
 situated
                                     Plaintiffs,
                                     v.                     COMPLAINT
 FADA GROUP INC d/b/a Sogo and;
 MARK HUO, and
                                                            DEMAND FOR JURY TRIAL
 JUN LI
                                     Defendants.
 ---------------------------------------------------------X
         Plaintiffs MINSHOU LIN, and HUOTAI LUO (hereinafter referred to as Plaintiffs), on

behalf of themselves and others similarly situated, by and through their attorney, Troy Law,

PLLC, hereby bring this complaint against Defendants FADA GROUP INC d/b/a Sogo and

MARK HUO, and JUN LI, and allege as follows:

                                      INTRODUCTION

        1.     This action is brought by the Plaintiffs MINSHOU LIN, and HUOTAI LUO,

on behalf of themselves as well as other employees similarly situated, against the Defendants

for alleged violations of the Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and

New Jersey Wage and Hour Law, NJSA § 34:11-56 et seq (“NJWHL”), arising from

Defendants’ various willfully and unlawful employment policies, patterns and practices.

        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NJWHL by engaging in pattern and


TTroy                                        1 of 15                           Complaint
 Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 2 of 15 PageID: 2



practice of failing to pay its employees, including Plaintiffs, minimum wage for each hour

worked and overtime compensation for all hours worked over forty (40) each workweek.

        3.     Plaintiffs allege pursuant to the FLSA, that they are entitled to recover from

the Defendants: (1) unpaid overtime wages, (2) liquidated damages, (3) prejudgment and

post-judgement interest; and or (4) attorney’s fees and cost.

        4.     Plaintiffs further allege pursuant NJWHL that they are entitled to recover from

the Defendants: (1) unpaid overtime compensation, (2) pre-judgment and post-judgment

interest, and (3) attorney’s fees and costs.

                                    JURISDICTION AND VENUE

        5.     This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

New Jersey State Law claims pursuant to 28 U.S.C. § 1367(a).

        6.     Venue is proper in the New Jersey pursuant to 28 U.S.C. §§ 1391(b) and (c),

because Defendants conduct business in this District, and the acts and omissions giving rise to

the claims herein alleged took place in this District.

                                               PLAINTIFFS

        7.     From on or about July 05, 2008 to March 04, 2020, Plaintiff MINSHOU LIN

was employed by Defendants to work as a Fry Wok Chef and driver in Sogo located at 248

Route 46 West, Denville, NJ 07834

        8.     From on or about September 20, 2011 to March 04, 2020, Plaintiff HUOTAI

LUO was employed by Defendants to work as a Fry Wok in Sogo located at 248 Route 46

West, Denville, NJ 07834.

                                               DEFENDANTS


TTroy                                           2 of 15                          Complaint
 Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 3 of 15 PageID: 3



        Corporate Defendant

        9.     FADA GROUP INC d/b/a Sogo is a domestic business corporation organized

under the laws of the State of New Jersey with a principal address at 248 Route 46 West,

Denville, NJ 07834.

        10.    FADA GROUP INC d/b/a Sogo is a business engaged in interstate commerce

that has gross sales in excess of five hundred thousand dollars ($500,000) per year.

        11.    FADA GROUP INC d/b/a Sogo purchased and handled goods moved in

interstate commerce.

        Owner/Operator Defendants

        12.    MARK HUO, known as “Boss” to the Plaintiffs and Director of FADA

GROUP INC a/k/a Sogo (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employee records at FADA GROUP INC. d/b/a Sogo.

        13.    MARK HUO hired Plaintiff HUOTAI LUO.

        14.    MARK HUO supervised Plaintiffs.

        15.    MARK HUO paid Plaintiffs.

        16.    MARK HUO fired Plaintiffs.

        17.    MARK HUO acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with FADA

GROUP INC a/k/a Sogo.

        18.    JUN LI, a registered agent of FADA GROUP INC a/k/a Sogo (1) had the

power to hire and fire employees, (2) supervised and controlled employee work schedules or


TTroy                                        3 of 15                            Complaint
 Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 4 of 15 PageID: 4



conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employee records at FADA GROUP INC. d/b/a Sogo

         19.    JUN LI acted intentionally and maliciously and is an employer pursuant to

FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL

§ 2 and the regulations thereunder, and is jointly and severally liable with FADA GROUP

INC a/k/a Sogo.

                                      STATEMENT OF FACTS

         20.    Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiffs, the FLSA Collective Plaintiffs, and the Class.

         21.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiffs and similarly situated employees at least the New Jersey minimum wage for each

hour worked.

         22.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiffs their lawful overtime compensation of one and one-half times (1.5x) their regular

rate of pay for all hours worked over forty (40) in a given workweek.

         23.    While employed by Defendants, Plaintiffs were not exempt under federal and

state laws requiring employers to pay employees overtime.

         24.    Defendants failed to keep full and accurate records of Plaintiffs' hours and

wages.

         25.    Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations. Defendants never furnished any

notice of their use of tip credit.

         26.    At all relevant times, Defendants knowingly and willfully failed to provide



TTroy                                          4 of 15                             Complaint
 Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 5 of 15 PageID: 5



Plaintiffs and similarly situated employees with Time of Hire Notice reflecting true rates of pay

and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

        27.      Defendants knew that the nonpayment of overtime pay would financially

injure Plaintiffs and similarly situated employees and violate state and federal laws.

        Plaintiff MINSHOU LIN

        28.      From July 5, 2008 to March 4, 2020, Plaintiff MINSHOU LIN was employed

by Defendants to work as a Fry Wok and Driver for FADA GROUP INC d/b/a Sogo located

at 248 Route Route 46 West, Denville, NJ 07834.

        29.      From on or about July 05, 2008 to March 4, 2020 Plaintiff MINSHOU LIN’s

regular work schedule ran from:

              a. 09:30 to 11:00 (drive himself and the coworkers to the workplace), work from

                 11:00 to 14:00 and break from 14:00 to 16:30, work from 16:30 to 21:45

                 (leave with coworkers from the workplace) and arrive at the drop off location

                 at 22:30 for ten and a half (10.5) hours a day on Mondays, Tuesdays, and

                 Thursdays for three (3) days and thirty one and a half (31.5) hours a week;

              b. 09:30 to 11:00 (drive himself and the coworkers to the workplace), work from

                 11:00 to 14:00 and break from 14:00 to 16:30, work from 16:30 to 22:45

                 (leave with coworkers from the workplace) and arrive at the drop off location

                 at 23:30 for eleven and a half (10.5) hours a day on Fridays;

              c. 12:45 to 14:00 (drive himself and his coworkers to the workplace) and work



TTroy                                          5 of 15                           Complaint
 Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 6 of 15 PageID: 6



                 from 14:00 to 22:45 (with no break), and arrive at the drop off location at

                 23:30 for ten and three quarter (10.75) hours on Saturday; and

              d. 13:30 to 15:00 (drive himself and his coworkers to the workplace) and work

                 from 15:00 to 21:45 (with no break), and arrive at the drop off location at

                 22:30 for nine (9) hours on Saturday.

        30.      On top of those hours, Plaintiff MINSHOU LIN would have to help go

shopping for one and half (1.50) hours a day for three (3) to four (4) times a week.

        31.      Thus, from July 5, 2008 to March 4, 2020 Plaintiff MINSHOU LIN has

worked a total period of Sixty Seven and a Quarter (67.25) hours a week.

        32.      On Saturday and Sunday Plaintiff MINSHOU LIN did not have any fixed time

to have his meal.

        33.      From July 5, 2008 to June 30, 2017 Plaintiff MINSHOU LIN used to get a flat

compensation at a rate of Eight Hundred Dollars ($800) per week.

        34.      From July 1 2017 to December 31, 2018 Plaintiff MINSHOU LIN used to get

a flat compensation at a rate of Eight Hundred Fifty Dollars ($850) a week.

        35.      From January 1 2019 to October 3, 2019 Plaintiff MINSHOU LIN used to get

a flat compensation at a rate of Nine Hundred Dollars ($900) a week.

        36.      From October 4, 2019 to March 4, 2020 2019 Plaintiff MINSHOU LIN used to

get a flat compensation at a rate of Nine Hundred Fifty Dollars ($950) a week.

        37.      From July 5, 2008 to March 4, 2020 Plaintiff MIN SOU LIN used get Two

Hundred Dollars ($200) for cleaning.

        38.      At all revenant times Plaintiff MINSHOU LIN had to clean swear and cut

vegetables.




TTroy                                          6 of 15                            Complaint
 Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 7 of 15 PageID: 7



        39.      At all relevant times, Plaintiff MINSHOU LIN was not paid overtime pay for

overtime work.

        40.      Throughout his employment, MINSHOU LIN was not compensated at least at

one-and-one-half his promised hourly wage for all hours worked above forty (40) in each

workweek.

Plaintiff HUOTAI LUO
        41.      From on or about September 20, 2011 to March 04, 2020, Plaintiff HUOTAI

LUO was employed by Defendants to work as a Fry Wok Chef in Sogo located at 248 Route

Route 46 West, Denville, NJ 07834.

        42.      From September 20, 2011 to March 04, 2020 Plaintiff HUOTAI LUO’s regualr

work schedule ran from:

              a. 11:00 to 14:00 and break from 14:00 to 16:30 and again from 16:30 to 21:45

                 on Monday, Tuesday and Thursday for a total of eight and three quarter (8.75)

                 hours;

              b. 11:00 to 14:00 and break from 14:00 to 16:30 and again from 16:30 to 22:45

                 on Friday and Saturday for a total of nine and three quarter (9.75) hours; and

              c. 15:00-21:30 on Sunday for six and half (6.50) hours a day.

        43.      At all relevant times, Plaintiff HUOTAI LUO had Wednesday off.

        44.      On top of those hours, Plaintiff HUOTAI LUO would have to help go

shopping for one and half (1.50) hours a day for three (3) to four (4) times a week.

        45.      Thus from September 20, 2011 to March 04, 2020 Plaintiff HUOTAI LUO

worked a total period of Fifty Four and a Quarter (54.25) per week.

        46.      On Saturday and Sunday Plaintiff HUOTAI LUO did have any fixed time to

have his meal.


TTroy                                          7 of 15                            Complaint
 Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 8 of 15 PageID: 8



        47.     From September 20, 2011 to March 3, 2018 Plaintiff HUOTAI LUO used get a

flat compensation at a rate of Eight Hundred Dollars ($800) per week.

        48.     From March 4, 2018 to March 3, 2019 Plaintiff HUOTAI LUO used to get a

flat compensation at a rate of Eight Hundred and Fifty Dollars ($850) per week.

        49.     From March 4, 2019 to March 4, 2020 Plaintiff HUOTAI LUO used to get a

flat compensation at a rate of Nine Hundred Dollars ($900) a week.

        50.     Plaintiff HUOTAI LUO used to pay partly in cash and partly in check.

    51. At all relevant times, Plaintiff HUOTAI LUO was not paid overtime pay for overtime

        work.

        52.     Throughout his employment, HUOTAI LUO was not compensated at least at

one-and-one-half his promised hourly wage for all hours worked above forty (40) in each

workweek.

                             COLLECTIVE ACTION ALLEGATIONS

        53.     Plaintiffs bring this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were

employed by the Defendants for up to the last three (3) years, through entry of judgment in

this case (the “Collective Action Period”) and whom were not compensated at their promised

hourly rate for all hours worked and at one and one half times their promised work for all

hours worked in excess of forty (40) hours per week (the “Collective Action Members”).

                                 CLASS ACTION ALLEGATIONS

        54.     Plaintiffs bring their NJWHL claims pursuant to Federal Rules of Civil

Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by

Defendants on or after the date that is two years before the filing of the Complaint in this case


TTroy                                          8 of 15                             Complaint
 Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 9 of 15 PageID: 9



as defined herein (the “Class Period”).

        55.    All said persons, including Plaintiffs, are referred to herein as the “Class.”

        56.    The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and

worked, the positions held, and the rate of pay for each Class Member is also determinable

from Defendants’ records. For purpose of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided by

means permissible under said Fed. R. Civ. P. 23.

        Numerosity

        57.    The proposed Class is so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court. Although the precise number of such persons is unknown, and the facts on which the

calculation of the number is presently within the sole control of the Defendants, upon

information and belief, there are more than forty (40) members of the class.

        Commonality

        58.    There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

        a.     Whether Defendant employed Plaintiffs and the Class within the meaning of

the NJWHL;

        b.     Whether Plaintiffs and Class members are promised and not paid at their

promised hourly wage under the NJWHL;

        c.     Whether Plaintiffs and Class members are entitled to and paid overtime at their

promised hourly wage under the NJWHL;


TTroy                                          9 of 15                             Complaint
Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 10 of 15 PageID: 10



        d.     Whether Defendants maintained a policy, pattern and/or practice of failing to

provide requisite statutory meal periods;

        e.     Whether Defendants provided paystubs detailing the rates of pay and credits

taken towards the minimum wage to Plaintiffs and the Rule 23 class on each payday; and

        f.     At what common rate, or rates subject to common method of calculation was

and is Defendants required to pay the Class members for their work.

        Typicality

        59.    Plaintiffs' claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

overtime compensation. Defendants’ corporate-wide policies and practices affected all Class

members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

acts as to each Class member. Plaintiffs and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

        Adequacy

        60.    Plaintiffs are able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour

employment litigation cases.

        Superiority

        61.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where


TTroy                                         10 of 15                            Complaint
Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 11 of 15 PageID: 11



individual Class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of efforts and expenses that numerous

individual actions engender. Because the losses, injuries and damages suffered by each of the

individual Class members are small in the sense pertinent to a class action analysis, the

expenses and burden of individual litigation would make it extremely difficult or impossible

for the individual Class members to redress the wrongs done to them. Further, important

public interests will be served by addressing the matter as a class action. The adjudication of

individual litigation claims would result in a great expenditure of Court and public resources;

however, treating the claims as a class action would result in a significant saving of these

costs. The prosecution of separate actions by individual members of the Class would create a

risk of inconsistent and/or varying adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for Defendants and resulting in the

impairment of Class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

methods to efficiently manage this action as a class action.

        62.    Upon information and belief, Defendants and other employers throughout the

state violate the New Jersey Labor Law. Current employees are often afraid to assert their

rights out of fear of direct or indirect retaliation. Former employees are fearful of bringing

claims because doing so can harm their employment, future employment, and future efforts to

secure employment. Class actions provide class members who are not named in the complaint




TTroy                                         11 of 15                            Complaint
Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 12 of 15 PageID: 12



a degree of anonymity which allows for the vindication of their rights while eliminating or

reducing these risks.

                                    STATEMENT OF CLAIMS



          [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                Brought on behalf of the Plaintiff and the FLSA Collective]

        63.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        64.    The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one

and one-half times the regular rate at which he is employed, or one and one-half times the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).

        65.    The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

        66.    Defendants’ failure to pay Plaintiffs and the FLSA Collective their overtime

pay violated the FLSA.

        67.    At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

Plaintiffs and Collective Action Members for all hours worked in excess of forty (40) hours

per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

        68.    The FLSA and supporting regulations required employers to notify employees



TTroy                                         12 of 15                           Complaint
Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 13 of 15 PageID: 13



of employment law requires employers to notify employment law requirements. 29 C.F.R. §

516.4.

         69.    Defendants willfully failed to notify Plaintiffs and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and

FLSA Collectives’ labor.

         70.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiffs and Collective Class Members the

statutory overtime rate of time and one half for all hours worked in excess of forty (40) per

week when they knew or should have known such was due and that failing to do so would

financially injure Plaintiffs and Collective Action members.


         [Violation of New Jersey Wage and Hour Law—Failure to Pay Overtime
                     Brought on behalf of Plaintiff and Rule 23 Class]

         71.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

         72.    An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages, and interest.

         73.    At all relevant times, Defendants had a policy and practice of refusing to pay

the overtime compensation to Plaintiffs at one and one-half times the hourly rate the Plaintiffs

and the class are entitled to.

         74.    By failing to pay Plaintiffs and the class, the Plaintiffs and Class Members are

entitled to recover from Defendants their full unpaid overtime pay, damages for unreasonably

delayed payment of wages, reasonable attorneys’ fees and costs and disbursement of the

action pursuant to NJWHL §§ 34:11-56a et seq.




TTroy                                         13 of 15                           Complaint
Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 14 of 15 PageID: 14



                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves, and on the behalf of the FLSA

Collective Plaintiffs and Rule 23 Class, respectfully request that this Court enter a judgment

providing the following relief:

        a)     Authorizing Plaintiffs at the earliest possible time to give notice of this

collective action, or that the Court issue such notice, to all persons who are presently, or have

up through the extent allowable under the statute of limitations and including the date of

issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

Such notice shall inform them that the civil notice has been filed, of the nature of the action,

of his right to join this lawsuit if they believe they were denied premium overtime wages;

        b)     Certification of this case as a collective action pursuant to FLSA;

        c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent

to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

represent the Collective Action Members;

        d)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA and NJWHL;

        e)     An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;




TTroy                                         14 of 15                             Complaint
Case 2:20-cv-05942-JMV-JBC Document 1 Filed 05/15/20 Page 15 of 15 PageID: 15



         f)      An award of unpaid minimum wage and overtime wages due under FLSA and

NJWHL due Plaintiffs and the Collective Action members plus compensatory and liquidated

damages;

         g)      An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

         h)      An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees pursuant to 29 U.S.C. §216(b) and NJWHL;

         i)      An award of lost wages and liquidated damages equal to lost wages as a result

of Plaintiffs’ unlawful termination, compensatory damages, 2% simple prejudgment interest

provided by NJWHL, post-judgment interest, and attorney fees and costs;

         j)      The cost and disbursements of this action;

         k)      An award of prejudgment and post-judgment fees;

         l)      Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

                                DEMAND FOR TRIAL BY JURY
        Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiffs
        demand a trial by jury on all questions of facts.
Dated: Flushing, New York
May 15, 2020                            TROY LAW, PLLC
                                        Attorneys for the Plaintiffs, proposed FLSA
                                        Collective and potential Rule 23 Class
                                        /s/ Aaron Schweitzer
                                        Aaron Schweitzer
                                        41-25 Kissena Boulevard, Suite 103
                                        Flushing, NY 11355
                                        Tel: (718) 762-1324
                                        troylaw@troypllc.com


TTroy                                          15 of 15                           Complaint
